UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1045



M. EUGENE GIBBS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DEPARTMENT OF
DEFENSE (DCMAO); DEPARTMENT OF LABOR; GEORGE
MOORE, Dr.; DOES 1-5,

                                           Defendants - Appellees.



                            No. 02-1301



M. EUGENE GIBBS,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DEPARTMENT OF
DEFENSE (DCMAO); DEPARTMENT OF LABOR; GEORGE
MOORE, Dr.; DOES 1-5,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, District Judge. (CA-
02-45-JFM)
Submitted:   August 9, 2002           Decided:   September 9, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Eugene Gibbs, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       M. Eugene Gibbs appeals from the district court’s denial of

his petition for a writ a mandamus (No. 02-1301), which sought

reinstatement of his federal workers’ compensation benefits, and

the district court’s denial of his motion for injunctive relief

(No.   02-1045).      Mandamus    relief     is   only     available    when   the

petitioner has a clear right to the relief sought. In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                   Further,

mandamus    is   a   drastic   remedy       and   should    only   be   used   in

extraordinary situations.        Kerr v. United States Dist. Court, 426

U.S. 394, 402 (1976).      Injunctive relief is only warranted when a

movant can show a likelihood of success on the merits of the

underlying dispute.        North Carolina State Ports Auth. v. Dart

Containerline Co., 592 F.2d 749, 750 (4th Cir. 1979).

       Because the Federal Workers’ Compensation Act (“FECA”) likely

bars Gibbs’ underlying claim for disability benefits, see 5 U.S.C.

§ 8116(c) (2000), and because Gibbs fails to show that he satisfies

any exception to the FECA bar, he is not entitled to either

injunctive or mandamus relief.              Thus, we affirm the district

court’s orders.      In addition, we deny Gibbs’ petition for a writ of

mandamus filed in this court.           We dispense with oral argument,

because the facts and legal contentions are adequately presented in




                                        3
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              4